e present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment

	In response to the Amendment received on 11/02/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 1-20 and the addition of new claims 21-52 (filed 6/27/2017). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 21-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection of claims 1, 4, 5, 9, 17, 19, and 20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by El-Siblani (U.S. PGPub 2009/0130449: already of record), and as evidenced by Henningsen (U.S. PGPub 2008/0315461) has been withdrawn.  The rejection of 2, 6, 8, 9, 13-15, and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Siblani (U.S. PGPub 2009/0130449: already of record), in view of Dean et al (U.S. Patent 6,849,223: herein Dean).  The rejection of claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Siblani has been withdrawn.  The rejection of claims 7 and 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Siblani and Dean, and in further view of Peter et al (U.S. Patent 6,124,373: herein Peter has been withdrawn.  The rejection of claims 10 and 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Siblani, in 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-24, 30, 32-33, 36, 38, 46-47, and 51-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dean et al (WO2012/024675) in view Fang et al (2011/003887), as evidenced by Schmerling et al (2,294,561).
 	Dean sets forth a process for additive manufacturing of a resorbable implant which includes providing a resin composition including a liquid light polymerizable material and an initiator.  Said process comprises a step of exposing an amount of the resin composition to light to partially cure said resin composition, 
Per example 6, Dean explicitly a liquid resin composition comprising 2 g of polypropylene fumarate (polymer), 1 g of diethyl fumarate (reactive solvent), 10 mg (0.3 wt. %) of titanium dioxide (dye) and 20 mg (0.7 wt. %) of BAPO (bis (2, 4, 6-trimethylbenzoyl) phenyl phosphine oxide, Irgacure 819).  Dean sets forth coating and partially curing by exposure to radiation successive layers of said resin composition to obtain a scaffold.  The obtained partially cured scaffold was then post cured in a UV bath for two -hours to fully cure the scaffold—see [0086].  
Dean sets forth the combination of the titanium dioxide and the photoinitiator a dye-initiator package—see [0049].   Dean discloses the dye in part helps control the depth of penetration of polymerizing light energy into the resin composition when exposed to curing conditions—see [0044] and [0046].  Per section [0047] Dean sets forth the dye limits the penetration of light, wherein the amount of dye present in the resin composition affects the amount of energy that is imparted to the polymerization reaction.  Per section [0049] Dean sets forth the primary function of the dye is to block light.  For some dyes it is accomplished by light refection or scattering and for others by absorption.  The dye will compete with the photoinitiator for photons.   Dean shows in figure to the light wavelength range where the dye-initiator system has the greatest control over depth of light penetration and the amount of polymerizing energy imparted to the initiator, i.e., near UV wavelength range (300-400 nm).  Thus it is deemed the photoinitiator is activated at 300 to 400 nm for 
The primary difference Dean does not teach the dye-initiator package comprises a light absorber.  However, light absorbers are known components combined with photoinitiators when control of light radiation depth is concerned in additive manufacture methods, as espoused by Fang et al.  Fang sets forth methods and compositions for 3D microfabrication of bioreactors using additive manufacturing techniques—see abstract and [0011].  Fang sets forth the compositions comprise a base monomer, a photoinitiator and a UV absorber, wherein said absorber is added to help the solution absorb more photons—see [0141].  Fang teaches the absorber concentration is critical for the vertical resolution and can be varied depending on the thickness of the composition layers to be selectively cured—see [0249].  Dean and Fang are analogous art since they are from the same field of endeavor that is the additive manufacture of biocompatible photocurable resin compositions.  Therefore, it would have been within the skill level of an ordinary artisan to add a light/UV absorber to the dye-initiator package as set forth by Dean with an expectation of improving the resolution of the fabricated articles by controlling the photon absorption during exposure to UV radiation, as suggested by Fang et al in absence of evidence to the contrary and/or unexpected results.  
Regarding the dye-initiator package of Dean, the 1st photoinitiator would be the BAPO and the titanium dioxide dye would be the second photoinitiator since it is a known to inherently also be a photoinitiator, as evidenced by Schmerling.  Schmerling sets forth titanium dioxide activated polymerization of unsaturated material when exposed to radiation having a wavelength from 2000 to 3500 A (200 to 350 nm).  In example 6, Dean exposes the composition to UV radiation to partially polymerize each nd photoinitiator TiO2 and once said scaffold is built and partially cured Dean sets forth exposing the entire scaffold to UV radiation in a UV bath which would be in the wavelength range from 10 to 300 nm, i.e., the range to the right of line a—see [0049].  Regarding the limitation first light source, it is deemed Dean partially cures the scaffold in a cDLP device—Digital Light Processing apparatus—Perfactory device—see [0091] and example 6.  Regarding the limitation second light source, it is deemed Dean fully cured by placing said built and partially cured scaffold in a UV bath—see [0086].   In the alternative, from figure 2 it would have been within the skill level of an ordinary artisan to understand two sources of light could be used to activate each photoinitiator separately based on the wavelength absorption/emission properties corresponding to the photoinitiators, i.e., one source set at the wavelength for activation of the 1st photoinitiator for the partial cure and second source set to the wavelength of the 2nd photoinitiator/dye.   Thus claims 22-24, and 32-33 are obvious over the teachings of Dean.  
Regarding claim 38, Dean adds the BAPO in an amount of 0.7 wt. % in example 6 based on the total composition amount and adds the titanium dioxide in an amount of 0.3 wt. % based on the total composition.  As stated above Dean is silent with regard to the addition of a light absorber; however, Fang, as described above, sets forth the light/UV absorber can be added in variable amounts depending on the thickness of the applied layers.  Therefore it is deemed a skilled artisan would be able to obtain the desired addition amount based on the thickness of the composition layers intended.  The courts have upheld where the general condition of the claims are disclosed in the prior art, it is not inventive to 

Allowable Subject Matter

Claims 25-31, 34-37, 39-40, 43-45, and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc